NO. 07-08-0275-CR; 07-08-0276-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 26, 2009
                         ______________________________

                           TERRY LEE JOBE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

           NO. 43,912-C, 43,913-C; HONORABLE ANA ESTEVEZ, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Terry Lee Jobe, appeals his adjudications of guilt and subsequent

sentences in each of the above referenced cases. In Cause No. 07-08-00275-CR,

appellant entered a plea of guilty to two counts of indecency with a child and was placed

on deferred adjudication community supervision for a period of eight years for each count.

In Cause No. 07-08-00276-CR, appellant entered a plea of guilty to the offense of

aggravated sexual assault of a child and was placed on deferred adjudication community
supervision for a period of eight years. The guilty pleas were the result of a plea bargain

and were accepted by the court on October 1, 2007.


       On March 19, 2008, the State filed a motion to proceed with adjudication on both

cases. Subsequently, on May 23, 2008, the State filed amended motions to proceed with

adjudication. A hearing on both motions to proceed with adjudication was held on June

6, 2008. Appellant entered a plea of true to the allegations contained in both of the

motions to proceed. The trial court found the allegations true and found appellant guilty

of both counts of indecency with a child and of aggravated sexual assault of a child. After

conducting a hearing on punishment, the trial court sentenced appellant to confinement in

the Institutional Division of the Texas Department of Criminal Justice (ID-TDCJ) for 20

years on each count in Cause No. 07-08-00275-CR, with the terms of confinement for each

count to be served concurrently. In Cause No. 07-08-00276-CR, the trial court sentenced

appellant to 99 years confinement in the ID-TDCJ.         The trial court ordered that the

sentences in Cause No. 07-08-00275-CR be served consecutively to the sentence

imposed in Cause No. 07-08-00276-CR. Appellant gave notice of appeal and this appeal

followed. We affirm the judgments and grant appellant’s counsel’s motions to withdraw.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw in each of

the cases. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).

In support of her motions to withdraw, counsel certifies that she has diligently reviewed the

record and, in her opinion, the record reflects no reversible error upon which an appeal can

be predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

                                             2
authorities, there is no error in the trial court’s judgment. Additionally, counsel has certified

that she has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in these matters. See

Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has also advised

appellant of his right to file a pro se response. Subsequent to the court advising appellant

of his right to file a pro se response, appellant requested an extension of time to file that

response. Appellant’s motion for an extension of time to file a response was granted,

making his response due on December 15, 2008. However, appellant has not filed a

response.




       By her Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




       1
         Counsel shall, within five days after this opinion is handed down, send her client
a copy of the opinion and judgment, along with notification of appellant’s right to file a pro
se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                               3
                      Mackey K. Hancock
                           Justice
Do not publish.




                  4